DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 124, 126-128, 130-131, 144-145 are pending and under consideration. The amendment filed on 11/10/2021 has been entered.
Priority
This application is a divisional application of co-pending US patent application no. 15/468,046, filed 03/23/2017, which claims priority to US provisional applications with the serial numbers 62/313621, filed 25 March 2016, 62/312974, filed 24 March 2016, and 62/314366, filed 28 March 2018. As such the effectively filed date for the instant application is March, 24 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021, 11/08/2021, 10/04/2021, 09/20/2021, 09/17-2021, 08/24/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Maintained/Claim Rejections - 35 USC §103/Modified Form Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 124, 126, 144-145 remain rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39); Xu (Cancer Res, 73(10): 3075-86, 2013) for the reasons of record dated 08/19/2021.
This rejection is in a modified form in view of applicant’s amendment to bring claims 129 and 146 into base claim 124 and limit the cytokine to IL-15.
Regarding claim 124, Hacohen teaches (a) a bicistronic expression vector, to allow production of the minigene-encoded epitopes and a second protein included to enhance or decrease immunogenicity can be used for expression in human cells to optimize expression and/or immunogenicity (abstract, [0338]). Examples of proteins or polypeptides that could beneficially enhance the immune response if co-expressed include cytokines (e.g., IL2, IL12, GM-CSF) [0342]. Helper (HTL) epitopes could be joined to intracellular targeting signals and expressed separately from the CTL epitopes. This would allow direction of the HTL epitopes to a cell compartment different than the CTL epitopes to facilitate more efficient entry of HTL epitopes into the MHC class II pathway, thereby improving CTL induction [0342]; and
(b) immunizing with a recombinant adenoviral vector comprising a recombinant nucleic acid encoding the neo-epitopes that are linked a signal peptide that directs the neoepitope toward presentation by the at least one MHC Class I subtype and/or by at least one MHC Class Il sub-type. It is further disclosed that the DNA encoding the tumor specific neoantigenic peptides that are constructed of operative linkage to suitable transcriptional or translational regulatory elements generally comprised of promoters and/or enhancers, the coding sequence and appropriate transcription or translation initiation and termination sequences (para. 19, 88, 112, 117; 120: 128-129, 142, 312; 0317). Hacohen teaches neoplasia vaccine comprising a plurality of neoplasia/tumor specific neoantigens and at least one checkpoint inhibitor [0005]. The immunogenic composition administered in combination with other agents, such as 
Regarding the limitation, wherein the antigen is a specific neoepitope having binding affinity for MHC I at less than 100nM, Hacohen teaches subject-specific peptides specific to subject's tumor, wherein  a mutant peptide having the mutation identified, wherein said mutant peptide binds to a class I HLA protein with a greater affinity than a wild-type peptide; and measured to have an affinity equal to or lower than 150 nM, the peptide antigens attach themselves to the molecules of MHC class I by competitive affinity binding within the endoplasmic reticulum, before they are presented on the cell surface; for patients with at least one predicted immunogenic neoepitope compared to patients with no predicted immunogenic epitopes [0008], [0039], [0050], [0099], [0493], [0585]. 
Regarding claims 144-145, Hacohen also teaches, 
(a) determination of common sequence locations wherein the datasets comprises sequence information from matched normal and tumor patient samples’, (para. 96; 100; 455: 467); bioinformatics analysis of sequence data to predict neoepitones,
(b) including multiple sequence alignments (para. 066; 190: 105; 109; 124), wherein neoepitopes include peptide sequence of between 5 and 30 amino acids and include mutation relative to the normal patient sample (para. 111),
(c) determinations of patient HLA type (para. 96; 491}: proximal gap: removes false positives that arise due to the presence of misaligned indels in the vicinity of the event; and
(d) tumor and matched normal bam files from the Picard pipeline is analyzed as described herein: reads with a preponderance of low quality bases or mismatches to the genome are filtered out ([0467], [0468]); embodiments for calculating for the neoepitopes respective binding affinities to the determined HLA type of the patient to select a nucleic acid Regarding claim 145, Hacohen teaches use of BAM file formats, wherein processing is performed using said methods to yield tumor and matched normal results (para. 0455; 0466-0467).
Hacohen does not teach heterologous antigen operably linked to a trafficking element that directs the nucleic acid sequence to a sub-cellular location selected from the group consisting of recycling endosome, sorting endosome, and lysosome.
However, before the effective filing date of the instant application, Niazi teaches activation of CD4+ T cells by targeting MHC class II epitopes to endosomal compartment using human CD1 sequences where trafficking patterns of four human CD1-derived targeting sequences delivered antigen to the MHC class II antigen presentation pathway, to early/recycling, early/sorting and late endosomes/lysosomes (abstract). There was a preferential requirement for different CD1 targeting sequences for the optimal presentation of an MHC class Il epitope in the following hierarchy: CD 1b > CD1d 1/4 CD1c> >>CD1a or untargeted antigen. Therefore, the substitution of the CD1 ectodomain with heterologous proteins results in their traffic to distinct intracellular locations that intersect with MHC class II and this differential distribution leads to specific functional outcomes with respect to MHC class II antigen presentation. These findings have implications in designing DNA vaccines, providing a greater variety of tools to generate T-cell responses against microbial pathogens or tumors (abstract).
Hacohen taken with Niazi do not teach (b) RP 182. 
Sorber teaches immunomodulatory peptide RP-182 suppresses M2 macrophage leading to tumor suppressive activity and minimal toxicity in a xenograft model of pancreatic cancer (abstract) (instant claim 124(b)). Sorber suggests increased tumoricidal activity in macrophages exposed to RP-182 (abstract). RP-182 is a synthetic, 10 amino acid peptide shown via in silico modeling to likely target tumor associated macrophages (TAM)-specific surface receptors. Based on its potential immunomodulatory properties exhibits tumor suppressive activity (abstract).
Hacohen taken with Niazi and Sorber do not teach, IL-15.
However, before the effective filing date of the instant application, Xu teaches IL-15 superagonist (Alt-803) provides as durable, immune cell-mediated antitumor efficacy (p 3076, 1st column 1st paragraph) (instant claim124(a). Regarding claim 126, Xu teaches IL-15 is ALT-803 (p 3076, 1st column 1st paragraph). Xu also teaches IFN- secreted by ALT-803-activated memory T cells could significantly contribute to the antitumor potency of ALT-803 by directly activating macrophages to enhance their tumor-killing activities or to repolarize the tumor associated macrophages (TAMs) for tumor destruction for treatment of multiple myeloma and other cancers and infectious diseases (p 3085, 1st column 1st paragraph).
Accordingly, it would have been prima facie obvious for a person of ordinary skill in the art to combine a bicistronic expression vector, comprising minigene-encoded epitopes and a second protein included to enhance immunogenicity if co-expressed with cytokines in an adenoviral vector comprising a nucleic acid encoding the neo-epitopes that are linked a signal peptide that directs the neoepitope toward presentation by at least one MHC Class I and MHC II as disclosed by Hacohen by including human CD1 tail sequences for targeting MHC class II epitopes to early/recycling, early/sorting and late endosomes/lysosomes for the activation of human CD4+ T cells to generate T-cell responses against microbial pathogens or tumors as disclosed by Niazi, and by including immunomodulatory peptide RP-182 for its potential immunomodulatory properties exhibits tumor suppressive activity in a xenograft model of in silico modeling to target TAM-specific surface receptors as disclosed by Sorber and by including IL-15 cytokine that provides as durable, immune cell-mediated antitumor efficacy as disclosed by Xu.
It would have been obvious to combine Niazi’s human CD1 tail sequences for targeting MHC class II epitopes to early/recycling, early/sorting and late endosomes/lysosomes for the activation of human CD4+ T cells to generate T-cell responses against microbial pathogens or tumors because Sorber’s RP-182 peptide suppresses M2 macrophage leading to tumor suppressive activity with minimal toxicity in a xenograft model of pancreatic cancer and because Xu’s IL-15 superagonist (Alt-803) provides a durable, immune cell-mediated antitumor efficacy combined and because Hacohen’s  adenovirus vector advantage (i) targeting as many mutated epitopes as practically possible takes advantage of the enormous capacity of the immune system, (ii) prevents the opportunity for immunological escape by down-modulation of a particular immune targeted gene product and (iii) the advantage of recombinant adenoviruses to efficiently transfer and express recombinant genes in a variety of mammalian cells and tissues in vitro and in vivo, resulting in the high expression of the transferred nucleic acids and further, the ability to productively infect quiescent cells, and in addition, high expression levels ensure that the products of the nucleic acids will be expressed to sufficient levels to generate an immune response (see Hacohen [0110] [0146]).
One of ordinary skill in the art would be motivated for the combination of minigene-encoded epitopes and a second protein targeting to the MHC I and MHC II pathways with trafficking element to receive the expected benefit of optimal targeting antigens to the MHC class II antigen presentation pathway for activation of human CD4+ T cells for designing DNA vaccines providing a greater variety of tools to generate T-cell responses against microbial pathogens or tumors and including IL-15 cytokine that provides as durable, immune cell-mediated antitumor efficacy. One would have been motivated to include RP 182 to receive the expected benefit of its immunomodulatory properties exhibits tumor suppressive activity to 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining the minigene-encoded epitopes and a second protein targeting is the MHC I and MHC II pathways with trafficking element and the immunomodulatory peptide RP-182 leading to tumor suppressive activity and increased tumoricidal activity in antitumor efficacy and including IL-15 cytokine that provides as durable, immune cell-mediated antitumor efficacy by combining the teachings of Hacohen and Niazi and Sorber and Xu.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
(1)	Applicants argue The Office states (pg. 8) that the unexpected results submitted in the Rule 1.132 declaration by Dr. Kayvan Niazi on 7/13/2021 ("Niazi Dec.") is not commensurate with the scope of the claimed invention. In response, claim 124 has been amended to recite IL-15 and a patient specific MHC-I tumor neoepitope. These amendments to claim 124 makes the scope of the Niazi declaration commensurate with the scope of the claimed invention, as acknowledged in page 8 of the OA. Thus, in view of the claim amendments, Applicant respectfully requests reconsideration of the unexpected results shown in the Niazi declaration and arguments presented herein and in the response filed on 7/13/2021. Applicant’s arguments have been fully considered but are not persuasive.
(a) the IL-15 superagonist (Alt-803) provides as durable, immune cell-mediated antitumor efficacy and IFN- secreted by ALT-803-activated memory T cells could significantly contribute to the antitumor potency of ALT-803, (b) Sorber suggests increased tumoricidal activity in macrophages exposed to RP-182, (c) Hacohen clearly teaches subject-specific peptides specific to subject's tumor, wherein  a mutant peptide having the mutation identified, wherein said mutant peptide binds to a class I HLA protein with a greater affinity than a wild-type peptide; and measured to have an affinity equal to or lower than 150 nM and Niazi teaches activation of CD4+ T cells by targeting MHC class II epitopes to endosomal compartment using human CD1 sequences where trafficking patterns of four human CD1-derived targeting sequences delivered antigen to the MHC class II antigen presentation pathway, to early/recycling, early/sorting and late endosomes/lysosomes.
In the instant case, the art of Hacohen and Niazi and Sorber and Xu teach a composition comprising the IL-15 superagonist (Alt-803) provides as durable, immune cell-mediated antitumor efficacy and IFN- secreted by ALT-803-activated memory T cells could significantly contribute to the antitumor potency of ALT-803, and an adenovirus encoding a heterologous antigen operably linked to human CD1 sequences where trafficking patterns of four human CD1-derived targeting sequences delivered antigen to the MHC class II antigen presentation pathway, to early/recycling, early/sorting and late endosomes/lysosomes and RP-182 10 peptide shown to target tumor associated macrophages (TAM)-specific surface receptors, because its potential immunomodulatory properties exhibits tumor suppressive activity as instantly claimed. The claimed composition and those in the cited prior may have slightly different structures, but the Hacohen immunizing with a recombinant adenoviral vector comprising a recombinant nucleic acid encoding the neo-epitopes that are linked a signal peptide that directs the neoepitope toward presentation by the at least one MHC Class I subtype and/or by at least one MHC Class II sub-type have the same function. In a 
In the instant case, the claimed invention is rendered obvious in view of the combinations of the prior art. Each claim limitation of a composition comprising (a) IL-15 superagonist (Alt-803) provides as durable, immune cell-mediated antitumor efficacy and IFN- secreted by ALT-803-activated memory T cells could significantly contribute to the antitumor potency of ALT-803; (b) RP-182 and (c) an adenovirus, wherein the adenovirus comprises a nucleic acid encoding a heterologous antigen operably linked to a trafficking element has been addressed by the combined art. The Hacohen and Niazi and Sorber and Xu art teaches the structure of the claimed composition comprising trafficking elements of four CD1- derived targeting sequences delivered antigen to the MHC class II antigen presentation pathway, to early/recycling, early/sorting and late endosomes/lysosomes for activation of CD4+ T cells. Each claim limitation has been addressed. Since an IL-15 superagonist (Alt-803) provides as durable, immune cell-mediated antitumor efficacy and IFN- secreted by ALT-803-activated memory T cells could significantly contribute to the antitumor potency of ALT-803, and immunizing with a recombinant adenoviral vector comprising a recombinant nucleic acid encoding the neo-epitopes that are linked a signal peptide that directs the neoepitope toward presentation by the at least one MHC Class I subtype and/or by at least one MHC Class II sub- type and the RP-182 10 amino acid peptide shown to target TAM-specific surface receptors, based on its potential immunomodulatory properties exhibits tumor suppressive activity was known in the art before the effective filing date of the instant application. The combination of such with the additional prior cited herein makes the claimed invention obvious. The claims do not recited any limitations that would be affected by the use of cross talk between 
The declaration by Dr. Niazi, does not show unexpectedly superior benefit of combining (i) IL-15, (ii) RP-182, and (iii) a recombinant adenovirus, where the recombinant adenovirus includes a nucleic acid sequence encoding a patient specific MHC Class I tumor neoepitope and a trafficking element that directs the nucleic acid sequence to the recycling endosome because the art teaches the superior properties of the composition (a)-(c). Hacohen teaches subject-specific peptides specific to the subject's tumor, wherein  a mutant peptide having the mutation identified, wherein said mutant peptide binds to a class I HLA protein with a greater affinity than a wild-type peptide; and measured to have an affinity equal to or lower than 150 nM, the peptide antigens attach themselves to the molecules of MHC class I by competitive affinity binding within the endoplasmic reticulum, before they are presented on the cell surface; for patients with at least one predicted immunogenic neoepitope compared to patients with no predicted immunogenic epitopes. Sorber’s teaches RP-182 peptide that suppresses M2 macrophage leading to tumor suppressive activity with minimal toxicity in a xenograft model of pancreatic cancer and because Xu’s IL-15 superagonist (Alt-803) that provides a durable, immune cell-mediated antitumor efficacy combined. In addition Hacohen’s  adenovirus vector has advantages (i) targeting as many mutated epitopes as practically possible takes advantage of the enormous capacity of the immune system, (ii) prevents the opportunity for immunological escape by down-modulation of a particular immune targeted gene product and (iii) the advantage of recombinant adenoviruses to efficiently transfer and express recombinant genes in a variety of mammalian cells and tissues in vitro and in vivo, resulting in the high expression of the transferred nucleic acids and further, the ability to productively infect quiescent cells, and in addition, high expression levels ensure that the products of the nucleic acids will be IL-15 properties is taught in the art by Xu that besides well-known IL-15 biological functions in host immunity, IL-15-based ALT-803 could activate CD8+CD44high memory T cells to acquire a unique innate-like phenotype and secrete IFN-gamma for non-specific tumor cell killing. This unique immune modulatory property of ALT-803 strongly supports its clinical development as a novel immunotherapeutic agent against cancer and viral infections. Therefore, absent results to the contrary, the claimed invention had a reasonable expectation of success at the time of filing. Unexpected results have not been presented. 

(2)	Applicants argue the same arguments as above, that the Office further states (pg. 10) "Niazi teaches the structure of the claimed composition comprising trafficking elements of four human CD 1-derived targeting sequences delivered antigen to the MHC class II antigen presentation pathway, to early/recycling, early/sorting and late endosomes/lysosomes for activation of CD4+ T cells by targeting MHC class II epitopes to endosomal compartment using human CD1 sequences." In response, the claims have been amended to recite antigens that are patient-specific neoepitopes and that have a binding affinity for MHC class I. The combination of the cited references do not disclose the claim limitation "wherein the antigen is a patient specific neoepitope having binding affinity for MHC I at less than 200nM." Accordingly, this limitation is not accounted for by the combination of the cited references, thereby making the amended claims non-obvious over the cited references. Applicant’s arguments have been fully considered but are not persuasive.

(3)	Applicants argue the Office arrived at the obviousness rejection by combining Hacohen (which teaches epitopes and proteins that increase or decrease immunogenicity), Niazi (which teaches activation of CD4+ T cells by targeting MHC class II epitopes), and Sorber (which teaches RP-182). A skilled artisan would expect an additive effect by combining the three cited references. However, as declared by Dr. Niazi, he saw an unexpectedly superior benefit of combining (i) IL-15, (ii) RP-182, and (iii) a recombinant adenovirus, where the recombinant adenovirus includes a nucleic acid sequence encoding a patient specific MHC Class I tumor neoepitope and a trafficking element that directs the nucleic acid sequence to the recycling endosome. Such an unexpected benefit is not disclosed in the cited prior art. In view of this surprising result and Dr. Niazi's declaration, the pending claims are not obvious, and withdrawal of the rejection is respectfully requested. Applicant’s arguments have been fully considered but are not persuasive.
In response, the declaration by Dr. Niazi, does not show unexpectedly superior benefit of combining (i) IL-15, (ii) RP-182, and (iii) a recombinant adenovirus, where the recombinant adenovirus includes a nucleic acid sequence encoding a patient specific MHC Class I tumor neoepitope and a trafficking element that directs the nucleic acid sequence to the recycling endosome because Hacohen teaches subject-specific peptides specific to the subject's tumor, wherein  a mutant peptide having the mutation identified, wherein said mutant peptide binds to a class I HLA protein with a greater affinity than a wild-type peptide; and measured to have an affinity equal to or lower than 150 nM, the peptide antigens attach themselves to the molecules of MHC class I by competitive affinity binding within the endoplasmic reticulum, before they are presented on the cell surface; for patients with at least one predicted immunogenic neoepitope compared to patients with no predicted immunogenic epitopes and because Sorber’s RP-182 peptide that suppresses M2 macrophage leading to tumor suppressive activity with minimal toxicity in a xenograft model of pancreatic cancer and because Xu’s IL-15 superagonist (Alt-803) that provides a durable, immune cell-mediated antitumor efficacy combined. In addition Hacohen’s  adenovirus vector has advantages (i) targeting as many mutated epitopes as practically possible takes advantage of the enormous capacity of the immune system, (ii) prevents the opportunity for immunological escape by down-modulation of a particular immune targeted gene product and (iii) the advantage of recombinant adenoviruses to efficiently transfer and express recombinant genes in a variety of mammalian cells and tissues in vitro and in vivo, resulting in the high expression of the transferred nucleic acids and further, the ability to productively infect quiescent cells, and in addition, high expression levels ensure that the products of the nucleic acids will be expressed to sufficient levels to generate an immune response (see Hacohen [0110] [0146]). Hacohen immunizing with a recombinant adenoviral vector comprising a recombinant nucleic acid encoding the neo-epitopes that are linked a signal peptide that directs the neoepitope toward presentation by the at least one MHC Class I subtype  and/or by at least one MHC Class II sub-type have the same function. In a biotechnology case, the BPAI found the issue at hand was whether the claimed b-NGF exhibited any unexpected properties compared to the b-NGF in the prior art. The claimed invention is rendered obvious in view of the combinations of the prior art and particularly in view of Xu’s teachings of IL-15 properties that besides well-known IL-15 biological functions in host immunity, this study demonstrates that IL-15-based ALT-803 could activate CD8+CD44high memory T cells to acquire a unique innate-like phenotype and secrete IFN-gamma for non-specific tumor cell killing. This unique immune modulatory property of ALT-803 strongly supports its clinical development as a novel immunotherapeutic agent against cancer and viral infections (p 24, last 

 (2)	Claims 124, 126 rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi (Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014- 2015 Scholars and Abstracts, pages 1-48 Abstract page 39) as applied to claims 124, 129 above, and further in view of Xu (Cancer Res, 73(10): 3075-86, 2013) is withdrawn in view of applicants amendment to limit an immunomodulatory cytokine to IL-15 which is taught in the art by Xu as asset forth in the rejection above..
Response to arguments
Applicants’ arguments are moot in view of the withdrawn rejection.

(3) 	Claims 124, 127-128 remain rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi (Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39), Xu (Cancer Res, 73(10): 3075-86, 2013) as applied to claims 124, 126, 144-145 above, further in view of Amalfitano (Journal of Virology, 72(2): 926-933, 1998).
The teachings of Hacohen and Niazi and Sorber and Xu apply here as indicated above.
Hacohen and Niazi and Sorber and Xu do not teach adenovirus comprises an E1 gene region deletion.
However, before the effective filing date of the instant application, Amalfitano teaches an improved adenovirus vector with E 1 and E2b region deletion of genes with increased carrying capacity and a theoretically decreased risk for generating RCA very useful both for in vitro and in vivo gene therapy applications (abstract). Increased carrying capacity is critically 
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the minigene-encoded epitopes and a second protein targeting to the MHC I and MHC II pathways with trafficking element and the immunomodulatory peptide RP-182 leading to tumor suppressive activity and increased tumoricidal activity in antitumor efficacy with immunostimulatory cytokine AL T-803 to provide durable, immune cell-mediated antitumor efficacy as disclosed by Hacohen and Niazi and Sorber and Xu for treating tumors in a subject by using the an improved adenovirus vector with E1 and E2b region deletion with increased carrying capacity and a theoretically decreased risk for generating RCA very useful both for in vivo gene therapy. Increased carrying capacity is critically important when one considers (i) the transfer of larger cDNA minigene constructs (ii) the use of larger tissue-specific promoter/enhancer elements, and (iii) the reintroduction into vectors of Ad genes, which may minimize immune recognition of Ad infected cells in vivo as disclosed by Amaltitano.
One of ordinary skill in the art would have been motivated to do so to receive the expected benefit of adenovirus vector with E 1 and E2b region deletion for the increased carrying capacity is critically important when one considers (i) the transfer of larger cDNA minigene constructs (ii) the use of larger tissue-specific promoter/enhancer elements, and (iii) the reintroduction into vectors of Ad genes, to minimize immune recognition of Ad infected cells in vivo.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining adenoviral vector comprising the neo-epitopes by using adenovirus vector with El and E2b region deletion for the increased carrying capacity, the transfer of larger cDNA minigene constructs and the 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue Hacohen, Niazi, Sorber, and Xu the same considerations as discussed above apply here as well and are not reiterated herein. Amalfitano does not cure the defects because the combination of Hacohen, Niazi, Sorber, Xu, and Amalfitano does not disclose the unexpectedly improved properties of the claimed composition as discussed by Dr. Niazi in his declaration. In view of the unexpectedly superior benefits of the claimed composition, Applicant respectfully requests withdrawal of the 103 rejection. Applicant’s arguments have been fully considered but are not persuasive.
In response, as discussed above, the declaration by Dr. Niazi does not disclose the unexpectedly improved properties of the claimed composition because the claimed invention is rendered obvious in view of the combinations of the prior art and particularly in view of Xu’s teachings of IL-15 properties that besides well-known IL-15 biological functions in host immunity, this study demonstrates that IL-15-based ALT-803 could activate CD8+CD44high memory T cells to acquire a unique innate-like phenotype and secrete IFN-gamma for non-specific tumor cell killing. This unique immune modulatory property of ALT-803 strongly supports its clinical development as a novel immunotherapeutic agent against cancer and viral infections (p 24, last paragraph). In addition Sorber suggests increased tumoricidal activity in macrophages exposed to RP-182 (abstract). RP-182 is a synthetic, 10 amino acid peptide shown via in silico modeling to likely target TAM-specific surface receptors. Based on its potential immunomodulatory properties exhibits tumor suppressive activity. Therefore, absent results to the contrary, the claimed invention had a reasonable expectation of success at the 

(4) 	Claims 124, 130 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi (Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39), Xu (Cancer Res, 73(10): 3075-86, 2013) as applied to claims 124, 126, 144-145 above, and further in view of Habib-Agahi (Cancer Gene Therapy, 11,215-226, 2004).
The teachings of Hacohen and Niazi and Sorber and Xu apply here as indicated above.
Hacohen and Niazi and Sorber and Xu do not teach the adenovirus further comprising a sequence that encodes the co-stimulatory molecule 4-1 BBL.
However, before the effective filing date of the instant application, Habib-Agahi teaches adenovirus vector with 4-1 BBL reactivates non-responsive, anergic T cells in in A549 lung carcinoma cells using adenovirus 4-1 BBL vector and co-cultured these cells with human T cells stimulated with anti-CD3 antibody for cancer immunotherapy where 4-1 BBL expression reverse T cell anergy (Abstract, and p 1389, 2nd column last paragraph). Habib-Agahi also teaches engagement of the tumor necrosis factor receptor (TNFR)-family receptor 4-1 BB (CD137) was shown to enhance the expansion and long-term survival of superantigen activated T cells, suggesting this pathway can modulate the magnitude and duration of an immune response (p 1391, 1st column last paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the adenovirus vector with neoepitopes in the context for treating tumors as disclosed by Hacohen and Niazi and Sorber by including in the adenovirus the sequence that encodes the co-stimulatory molecule 4-1 BBL to reactivate non-responsive, anergic T cells and to enhance 
One would have been motivated to do so to receive the expected benefit of the 4-1 BBL to reactivate non-responsive, anergic T cells and to enhance the expansion and long term survival of superantigen activated T cells. There would have been a reasonable expectation of success because in tumor cells Ad.4-1 BBL successfully reactivate nonresponsive, anergic T cells and to enhance the expansion and long-term survival of duration of an immune response for cancer immunotherapy.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as in the rejection as set forth above regarding the unexpectedly improved properties of the claimed composition as stated in Dr. Niazi's declaration. 
Applicant’s arguments have been fully considered but are not persuasive for the same reasons as discussed above that the claimed invention is rendered obvious in view of the combinations of the prior art and particularly in view of Xu’s teachings of IL-15 properties that besides well-known IL-15 biological functions in host immunity, this study demonstrates that IL-15-based ALT-803 could activate CD8+CD44high memory T cells to acquire a unique innate-like phenotype and secrete IFN-gamma for non-specific tumor cell killing. This unique immune modulatory property of ALT-803 strongly supports its clinical development as a novel immunotherapeutic agent against cancer and viral infections (p 24, last paragraph). Therefore, absent results to the contrary, the claimed invention had a reasonable expectation of success at the time of filing. Unexpected results have not been presented.

 131 remain rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi (Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39), Xu (Cancer Res, 73(10): 3075-86, 2013) as applied to claims 124, 126, 144-145 above, and further in view of Hodi (JNEM, 363(8): 711-23, 2010).
Regarding claim 131, Hacohen also teaches embodiment, the checkpoint inhibitor is an anti-cytotoxic T-lymphocyte-associated antigen 4 (CTLA4) antibody. In a related embodiment, the anti-CTLA4 antibody is lpilumumab or Tremelimumab [0025].
The teachings of Hacohen and Niazi and Sorber and Xu apply here as indicated above.
While Hacohen teaches embodiment, the checkpoint inhibitor is an anti-cytotoxic T- lymphocyte-associated antigen 4 (CTLA4) antibody differs from instant invention that Hacohen and Niazi and Sorber and Xu do not teach the adenovirus further comprising a sequence that encodes a protein that interferes with checkpoint inhibition, and wherein the protein that interferes is an antagonist of CTLA-4.
However, before the effective filing date of the instant application, Hodi teaches improved survival with of patients treated with Ipilimumab, a fully human monoclonal antibody (lgG1) that blocks CTLA-4 to promote antitumor immunity, has shown activity in patients with metastatic melanoma when it has been used as monotherapy in phase 2 studies (abstract, p 712, 1st column 2nd paragraph). Cytotoxic T-lymphocyte-associated antigen 4 (CTLA-4) is an immune checkpoint molecule that down-regulates pathways of T-cell activation (p 712, 1st column 2nd paragraph). Reinduction with ipilimumab at the time of disease progression can result in further clinical benefit. Hodi suggests that the T-cell potentiator ipilimumab may be useful as a treatment for patients with metastatic melanoma whose disease progressed while they were receiving one or more previous therapies (p 721 2nd column last paragraph).

One would have been motivated to do so to receive the expected benefit of the Ipilimumab to promote antitumor immunity, has shown activity in patients with metastatic melanoma when it has been used as monotherapy in phase 2 studies in cancer immunotherapy protocols.
There would have been a reasonable expectation of success because Hodi suggests that the T-cell potentiator ipilimumab may be useful as a treatment for patients with metastatic melanoma whose disease progressed while they were receiving one or more previous therapies successfully mediated promote antitumor immunity for cancer immunotherapy.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as discussed above in rejection 4.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632